Citation Nr: 0324302	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to waiver of recovery of a $15,688.00 
overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1955 to December 
1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

Others issues have previously been before the Board on 
separate appeals with regard to tinnitus and defective 
hearing, but these were either resolved by Board decisions in 
1992 and 1994, or by way of subsequent RO determinations.

Service connection is now in effect for bilateral defective 
hearing for which a 10 percent rating is assigned; tinnitus, 
for which a 10 percent rating is assigned; and recurrent 
residuals of renal calculus for which a 10 percent rating is 
assigned.

The RO initially denied the veteran's claim for service 
connection for PTSD in 1990. when the basis for denial was a 
lack of a diagnosis of PTSD.  The veteran has since been 
diagnosed as having PTSD.  

In addition, since the 1990 RO denial of his claim, 
regulations and judicial guidelines have changed with regard 
to PTSD claims.  

However, the veteran's recent claim was not actually 
addressed on the basis of whether new and material evidence 
had been received and the claim reopened, although a review 
of the nature of the RO adjudication would seem to reflect 
that this was the avenue taken in addressing the issue at 
present.  Although obliged to render its own determination 
regarding such matters, the Board requests, nevertheless, 
that the RO's action in this regard be reflected in clear cut 
terms. 

Moreover, in the course of the current appeal, the President 
of the United States signed into law in November 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduced several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2002).  
Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has determined that 
the veteran has not been provided with sufficient 
notification of the VCAA.   In the past, based on regulations 
then in effect, the Board could have informed the veteran of 
that deficiency on its own.  However, on May 1, 2003, prior 
to the Board's consideration of the claim on appeal, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii) 
(2002).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  

Thus, in light of this new judicial precedent, and with due 
consideration for the substantive evidentiary clarifications 
that need to take place, the Board is compelled to remand the 
veteran's case.

REMAND

In addition, from a substantive evidentiary standpoint, and 
with regard to the issue relating to waiver of overpayment, 
although this case has been certified on appeal solely on the 
basis of entitlement to waiver of recovery of overpayment, 
the veteran appears to have been arguing with regard to the 
creation of the overpayment; that is, whether the overpayment 
was properly created.  Although the RO has asserted that the 
debt is valid, it has not been thoroughly explained to the 
veteran nor fully and comprehensively included in written 
correspondence.

The Board would also note that clinical records in the file 
reflect that there has been discussion of the veteran's 
separation from or termination of the relationship with his 
wife of many years.  The overpayment issue allegedly solely 
rests upon her unreported income.  What their relationship is 
and has been, and whether the relationship between them 
impacts upon the question of validity of the debt has also 
not been addressed by the RO.

With regard to the issue of entitlement to service connection 
for an acquired psychiatric disorder to include PTSD, the 
clinical record shows that on repeated occasions, the veteran 
has been diagnosed as having PTSD.  More recently he has also 
been diagnosed as bipolar.  However, at least some of his 
ongoing treatment regimen appears to be continuing on the 
basis of the PTSD diagnosis.  Some examiners have opined that 
his PTSD is due to inservice experiences.  

The veteran has made numerous references to alleged 
stressors, but he has indicated that he is unable to recall 
required details as to some others.  However, nonetheless, 
the available service records including those portions of a 
201 file which are legible, do not appear to substantially 
contradict or conflict with his allegations as to where he 
was in Vietnam and what he was doing at any given time, the 
units to which he was assigned, etc.  However, it appears 
that no particular effort has been made to verify any of the 
specifics of his alleged stressors.

And as noted by the veteran's representative, during the 
course of the current appeal, many changes have taken place 
in regulations relating to grants of service connection for 
PTSD, and in particular, with regard to proof relating to 
stressors in both combat and noncombat instances.  These have 
not been fully taken into account in the adjudication of the 
veteran's case.

To reiterate, establishing service connection for PTSD 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 
10 Vet. App. 128, 138 (1997).

As noted above,  the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(effective March 7, 1997).

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor." See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

But, the requisite additional evidence may be obtained from 
sources other than the veteran's service records.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  The corroboration may be by service records 
or other satisfactory evidence.  See Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). [i.e., in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen].  There are numerous other cases of record 
with regard to the burden of proof relating to stressors.  

Based on the evidence of record, the Board has no choice but 
to remand the case for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

The veteran should be specifically 
requested to provide information with 
regard to the creation of the 
overpayment, and collateral evidence 
including documents from service 
comrades, etc., with regard to his 
alleged stressors.

2.  The RO should also provide the 
veteran appropriate notice under the 
VCAA.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO should review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required by the VCAA.  
If further action is required, it should 
be undertaken before further adjudication 
of the claims.  

3.  With regard to the issue of waiver, 
the RO should clarify the basis for 
creation and the amount of the debt, and 
in that regard, the RO should ascertain 
the status of the veteran's relationship 
with his wife and other related factors 
as may impact the issue at hand.  

4.  With regard to the PTSD issue, the RO 
should obtain legible copies of all of 
the veteran's 201 and other related 
files, and these should be added to the 
claims file.

5.  In keeping with regulatory 
guidelines, the RO should then undertake 
comprehensive verification processes 
relating to the veteran's alleged 
stressors, as identified in numerous 
communications from him as well as in VA 
examination reports of record.  

6.  The veteran should be scheduled for a 
VA examination by a psychiatrist who has 
not previously seen him to determine the 
exact nature and extent of all post-
service psychiatric disabilities, 
including but not limited to whether he 
has PTSD, and the probable etiology 
thereof.  The opinions should be 
annotated to the evidence of record.  In 
this regard, whether alleged stressors 
have or have not been verified, the 
examiner should opine as to the 
reasonable probability of whether the 
veteran's PTSD, if existent, is or is not 
due to the stressors he has alleged, 
assuming that they are, can or might be 
verified.

7  There should be readjudication of the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  

If the decision with respect to the 
claims remains adverse to the veteran, 
he, through his representative, should be 
furnished a supplemental statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


